Citation Nr: 1813665	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-28 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for coronary artery disease, status post coronary artery bypass graft, currently rated at 10 percent disabling, to include whether the reduction from 60 percent to 10 percent effective April 1, 2014 was proper.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and J. D.


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1981.

This matter comes before the Board of Veterans' Appeals from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma reducing the Veteran's 60 percent rating for coronary artery disease (CAD), status post coronary artery bypass graft, to 10 percent, effective April 1, 2014.

In October 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge on the issues of entitlement to an increased rating for CAD, to include the propriety of the reduction from 60 percent to 10 percent and a TDIU.

The issues of entitlement to an increased rating for CAD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the time of the effective date of reduction, April 1, 2014, the 60 percent disability rating for the Veteran's service-connected CAD had been in effect for less than five years.

2.  In reducing the disability evaluation for CAD, the RO in its January 2014 decision met all due process requirements in executing such a reduction, and the decision to reduce the rating was properly substantiated by the evidence of record, to include clinical findings demonstrating improvement under the ordinary conditions of life and that the criteria for a 60 percent rating were no longer met.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's CAD from 60 percent to 10 percent was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105 (e), 3.344, 4.440, 4.45, 4.59, 4.71a, Diagnostic Codes , 7005, 7017 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, with regard to the reduction, the regulation governing reductions 38 C.F.R. § 3.105 (e), contains its own notice provisions and procedures which is further discussed below.  As such, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable.  Barger v. Principi, 16 Vet. App. 132 (2002).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  Therefore, no additional development is warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

II.  Reduction

The Veteran contends that his coronary artery disease did not improve on or after April 1, 2014; instead, it worsened.  See Hearing Transcript pp. 6 (reporting that he was having more chest problems and taking medication about every day).

As in initial matter, the Board notes that that the procedural requirements under 38 C.F.R. § 3.105 (e) for reduction of the 60 percent rating to 10 percent for the service-connected CAD were properly executed by the RO.  In this regard, RO notified the Veteran of a proposed rating reduction in March 2013 (issued in a March 2013 rating decision), instructing the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a January 2014 rating decision, and the RO informed the Veteran of this decision by letter dated January 29, 2014.

A reduction in an assigned disability rating is warranted if it is supported by a preponderance of the evidence and there is compliance with 38 C.F.R. § 3.343 or § 3.344 (2017).  Brown v. Brown, 5 Vet. App. 413, 421-422 (1993).  Under 38 C.F.R. § 3.344 (c), if a disability rating has been in effect for fewer than 5 years, a reduction must be based on a finding of "improvement" in the disability.  The improvement must also reflect an actual improvement in the ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421.

When determining whether improvement is shown, the last examination upon which the rating at issue was based or continued is generally the comparison point.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992); But see Collier v. Derwinski, 2 Vet. App. 247 (1992) (holding that where a rating is continued to determine if improvement was shown the comparison point could also include prior examinations).  Examinations reflecting improvement must be thorough and adequate.  Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that an examiner's failure to review the claims file rendered the reduction decision void).

The Veteran's service-connected CAD is rated under the provisions of Diagnostic Code (DC)7005-7017.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017). 

DC 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Coronary artery disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  38 C.F.R. § 4.104, DC 7005.  Coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Id.  Coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Id.  Coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  Id.

Under DC 7017, which evaluates coronary bypass surgery, a 10 percent rating is assigned when a workload greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104.  A 30 percent rating is warranted when workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope or with evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram or X-ray.  Id.  A 60 percent rating is warranted under Diagnostic Code 7017 when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is warranted under Diagnostic Code 7017 when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  Diagnostic Code 7017 also provides a 100 percent evaluation for three months following hospital admission for coronary bypass surgery.  Id.

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  Id. at Note (2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used for disability rating purposes.  Id.

The Veteran underwent a VA examination in July 2010.  The examiner reported the Veteran's metabolic equivalent (METs) as 5 to 7 with level walking and sexual activities.  The Veteran's results from an echocardiogram indicated cardiomyopathy, ejection fraction (EF) of 45 percent, mild mitral regurgitation, left ventricular enlargement.  No pericardial effusion or intracardiac embolic source was noted.

Subsequently, service connection was granted with an initial 10 percent disability rating granted from June 22, 2007, and a 60 percent rating assigned from July 28, 2010, the latter being assigned on the basis of the July 2010 VA examination showing an ejection fraction of 45 percent, METs estimated to be 5 to 7, and left ventricular enlargement.  The RO noted that the Veteran had been working fulltime for the previous 24 years at Tinker Air Force Base, and that since the Veteran was still working it was not shown that his CAD impacted his ability to work.

In March 2012, the Veteran underwent a QTC (VA contract) examination.  It was noted that the Veteran had undergone a coronary artery bypass graft in 2004.  The examiner noted that the Veteran did not have congestive heart failure, arrhythmia, atrial flutter, supraventricular tachycardia, atrioventricular block, or other cardiac arrhythmia.  There was no heart valve condition or infectious heart conditions; and no evidence of cardiac hypertrophy or dilatation.  The examiner reported that the Veteran was on continuous medications for his coronary artery condition.  The Veteran's METs was reported as greater than 7 but not greater than 10, and a left ventricular EF of 52 percent.  It was noted to be an interview-based MET test with the reported METs level found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6mph).  A transthoracic echocardiogram report showed normal ventricular size with mildly reduced ejection fraction; basal septal, inferior, and inferolateral and distal septal wall motion abnormalities; mild left atrial enlargement; and normal appearing mitral, aortic, and tricuspid valves with no significant Doppler flow abnormality.  The examiner described the functional impact as the Veteran reporting that he was beginning to have more chest pain and shortness of breath causing concentration problems on the job; he had to frequently sit and rest because of his left ankle condition; when he had a migraine, he had to relax in a dark room; and that he could not stand for long or walk far because of his CAD and his ankle.

Private treatment records from St. Anthony Shawnee Hospital dated August 13, 2012 indicated that the Veteran was admitted for chest pains.  A Rest/Gates Stress Myocardial Perfusion with Wall Motion Study from Shawnee Medical Center Clinic dated August 23, 2012 and included in the Veteran's Social Security Administration records showed an EF of 52 percent and an exercise capacity of 8 METs.

Based on the March 2012 QTC examination and the private medical evidence, the RO proposed the reduction in the rating for the Veteran's CAD from 60 percent to 10 percent, and as noted above, the reduction was subsequently effectuated.

A comparison of the two examinations in this case, the VA examination in July 2010, and a QTC examination in March 2012, reveals the March 2012 examination to be as thorough as the examination in which the benefits (and 60 percent rating) were initially assigned.  The 2012 VA findings do not show any episodes of acute congestive heart failure; a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Although the Veteran has asserted that the 2012 examination was not as thorough as the 2010 examination, both examinations appear to address the relevant rating criteria and include echocardiograms as well as interview based METs testing.  Moreover, the private examination several months after the VA (QTC) examination shows findings similar to that shown on the March 2012 OTC examination and which are commiserate with a 10 percent rating.   

In short, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the undersigned, but the competent medical evidence offering detailed specific findings pertinent to the matter for consideration is the most probative evidence with regard to evaluating whether the symptoms of the service-connected manifestations at issue have materially improved under the ordinary conditions of life.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address such as not feeling as though his cardiac related symptoms improved from 2010 to 2014, the Board places more probative weight upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.  

In summary, the record demonstrates that the procedural requirements for a reduction in rating were followed as specified under the provisions of 38 C.F.R. § 3.105 (e) and the preponderance of the competent findings supports the reduction in rating from 60 to 10 percent for CAD.  The medical evidence on file at the time of the RO's decision to reduce the rating-as confirmed by medical assessments thereafter-also confirms improvement under the ordinary conditions of life as contemplated by 38 C.F.R. § 3.343 (a).  In short, the preponderance of the evidence is unfavorable as to the matter of restoration of a 60 percent rating, and under these circumstances, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal for restoration of a 60 percent rating for the service-connected CAD must be denied.


ORDER

The appeal of the reduction in the rating for service-connected coronary artery disease, status post coronary artery bypass graft, from 60 to 10 percent, effective April 1, 2014, is denied. 


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Coronary Artery Disease

At the Board hearing, the Veteran testified that his service-connected CAD had worsened.  The Veteran testified that he quit working because of the stress of his heart condition, specifically chest pains, continuous medication, and feeling uncomfortable.  As there is evidence indicating that the Veteran's CAD has worsened since his last examination, he should be afforded a new examination in compliance with the VA's duty to assist, to determine the current severity of his CAD.


TDIU

The issue of a TDIU is inextricably intertwined with the remanded CAD.  The Board will defer TDIU adjudication until this claim is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his coronary artery disease, status post coronary artery bypass graft.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's coronary artery disease and its impact on his daily activities and capacity for work.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  After completing the above, readjudicate the Veteran's claims for entitlement to an increased evaluation for CAD and for a TDIU.  Such readjudication must also include consideration of any evidence received pursuant to this remand.  If any benefit sought is not granted in full, the Veteran must then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


